Citation Nr: 1138303	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  10-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including depression.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran had active service from July 1959 until July 1961.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for depression, a bilateral knee disorder, tinnitus, and hearing loss.  The Veteran's claim is presently being handled by the VA RO in Baltimore, Maryland.

By way of a January 2010 rating decision, the RO granted service connection and a 10 percent rating for tinnitus.  As such, that claim is not currently before the Board.

While the Veteran had submitted a notice of disagreement as to the January 2007 RO denial of service connection for bilateral knee disorder and hearing loss, he withdrew his appeal of those claims in a January 2010 statement.  Those claims are also not currently before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record is against a finding that the Veteran's psychiatric disorder is related to his active duty service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2006 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  He was also informed that VA would seek to provide federal records.  Finally, he was informed that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.
 
The April 2006 letter also provided notice consistent with Dingess requirements.  It provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating and an effective date.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) (West 2002 and Supp. 2010) and 38 C.F.R. § 3.159(b) (2011).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159 (2011).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  To the extent that additional VA outpatient treatment records are not associated with the claims file, the Veteran has not indicated that any additional records provide diagnoses of any other psychiatric disorders or that an examiner provided an etiology as to a psychiatric disorder.  

In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.

The duty to assist under 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is necessary to obtain an examination to make a decision in the case.  Factors to consider in determining whether an examination is necessary include whether there is evidence of a current disability, and whether there is evidence that the disability may be associated with the appellant's military service or another service-connected disability but there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board does not find that an examination is in order in this case.  First, the record contains no records of treatment or complaints of psychiatric problems during service or in the years shortly after service.  While he may have currently diagnosed psychiatric disorder, there is nothing in the claims file linking the condition to service.  The only evidence to that effect come from the Veteran's own lay statements indicating that he had depression since service.  As will be explained in the decision herein, the Board does not find the lay evidence as to a history of chronic depression since service to be credible and there is no medical evidence of record indicating that his depression is associated with his service.  

There is no duty on the part of VA to provide a medical examination, because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder in question, and further substantiating evidence suggestive of a linkage between his active service and the current disorder, if shown. The Veteran has not done so, and no evidence thus supportive has otherwise been obtained. Here, as in Wells, the record in its whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent medical evidence to suggest that the disorder is related to service.  Indeed, the Board notes that obtaining a VA examination is unnecessary as there is otherwise sufficient medical evidence of record to make a decision.  38 U.S.C.A. § 5103A (d) (2010). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim
 
The Veteran essentially contends that he has had depression since service.  The Board notes that the Veteran has a current diagnosis of depression, which was reported in a March 2006 VA medical record.  

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be granted for certain chronic diseases, such as psychoses, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service connection can also be found for any disease diagnosed after discharge, if  the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d) (2010). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

The service treatment records are silent as to any complaints of, or treatment for, a psychiatric disorder.  Indeed, the May 1961 separation examination found him to be psychiatrically normal and he denied excessive worry and depression on his report of medical history.  These are important records as they document the Veteran's psychiatric state as seen by a medical professional, and as viewed by the Veteran himself, at or near the point of separation from service.  They stand alone as evidence of his psychiatric state at this point in time and they cannot be ignored.  

While the Veteran has stated that he has had depression since service, the above noted records from 1961 do not support his statement.  Additionally, the record is subsequently silent as to any complaints of, or treatment for, a psychiatric disorder for decades following the Veteran's July 1961 discharge from service.   While the lack of evidence of psychiatric problems over the decades since separation does not help to support the Veteran's claim that he has had continuous psychiatric problems since service, objective findings by medical professionals indicating that he does not have depression weigh heavily against the claim.  In this regard, the Board finds it pertinent that the post-service records associated with the claims file included several VA depression screens that came back "negative".  Those depression screens were performed in July 2001, February 2003, May 2004, and November 2005.  

The file contains  no indication of depression until several years after the Veteran initiated treatment with VA, as noted in a January 2006 VA mental health consult.  A March 2006 VA medical record demonstrates that the Veteran had started receiving counseling for depression, and was receiving positive results from his antidepressant use.  VA medical providers made no medical opinion as to the etiology of the depression.

The only support for the Veteran's claim for service connection is found in lay statements from the Veteran (claiming essentially that he has had chronic depression since service) and the Veteran's wife.  In a December 2007 statement, his spouse, S.L.M., reported that following discharge from service, the Veteran was moody, quick to anger, and very distant.  She noted that anti-depressants dramatically changed him.

As stated above, there is no medical evidence of record supporting a finding that the Veteran had a psychiatric disorder in service or until decades thereafter.  The service treatment records are silent as to any such complaints of, or treatment for, such a disorder.  The separation examination findings and the Veteran's own response on his 1961 constitute objective evidence against the Veteran's claim.  While the record of post service treatment is subsequently silent as to any complaints of, or treatment for, a psychiatric disorder until 2006 (at which time he was diagnosed with depression), the Board cannot ignore the fact that depression was specifically ruled on depression screens from 2001 to 2005.  

Again, the only evidence supporting the claim is in statements from the Veteran and his spouse.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The Board finds that the service treatment records, the contemporaneous findings on the 1961 separation examination and the 1961 report of medical history, and the post-service medical treatment records, are consistent and credible, and weigh against the credibility of recent and unsupported statements from the Veteran and his spouse.   The documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). Such records are more reliable, in the Board's view, than the unsupported assertions of events now several decades past, made in connection with his claim for monetary benefits from the government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Specifically, the Board finds the Veteran to not be credible in his assertions.  The credibility of the current lay evidence as to continuous depression since service is more overturned by above noted records, including the several VA medical records from decades following his discharge wherein medical professionals found no depression on screens for depression.  

While the Veteran may believe that he has a psychiatric disorder due to service, he is not a medical professional competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  38 C.F.R. § 3.159 (2010).  He does not have the requisite special medical knowledge necessary for such opinion evidence.  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) (2010).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for service connection for a psychiatric disorder, including depression, is denied. 


ORDER

Service connection for a psychiatric disorder, including depression, is denied.


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


